
	
		I
		112th CONGRESS
		2d Session
		H. R. 3775
		IN THE HOUSE OF REPRESENTATIVES
		
			January 17, 2012
			Mr. Pitts introduced
			 the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To provide dollars to the classroom.
	
	
		1.Short titleThis Act may be cited as the
			 Dollars to the Classroom
			 Act.
		2.Limitation on use
			 by States of Federal funds provided for elementary and secondary
			 educationNotwithstanding any
			 other provision of law, not less than 95 percent of any Federal funds made
			 available to a State or State educational agency by the Secretary of Education
			 for a purpose relating to elementary or secondary education shall be used
			 for—
			(1)academic purposes;
			 and
			(2)classroom, or
			 classroom-related, purposes or at the school level.
			
